UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


SHANICE JACKSON et al.,

               Plaintiffs,

       v.                                              Civil Action No. 19-197 (TJK/DAR)

DISTRICT OF COLUMBIA,

               Defendant.



                                              ORDER

       Plaintiff Shanice Jackson and her daughter, L.E., filed a complaint for injunctive and

declaratory relief under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq.

ECF No. 1. The parties moved for summary judgment. ECF Nos. 9–10. On June 2, 2020,

Magistrate Judge Deborah A. Robinson filed a thorough and well-reasoned Report and

Recommendation that the Court grant Defendant’s motion and deny Plaintiff’s cross-motion.

ECF No. 17 at 36. In short, Magistrate Judge Robinson found that L.E.’s April 2017, January

2018, and June 2018 individualized education programs were reasonably calculated to enable

L.E. to make progress appropriate in light of her circumstances. Id. at 21–30. She also found

that Defendant did not deny L.E. a free appropriate public education by failing to (1) conduct a

functional behavior assessment, (2) implement a behavior intervention plan, or (3) provide a

psychological independent education evaluation. Id. at 30–35.

       Local Rule 73.2(b) requires that a party file written objections to the magistrate judge’s

proposed findings and recommendations within 14 days. LCvR 72.3(b); see also Fed. R. Civ. P.

72(b)(2). Failure to do so operates to “waiv[e] the right to further consideration of any sort.”
Thomas v. Arn, 474 U.S. 140, 152 (1985). Since the parties have waived any objections to the

Report and Recommendation by not filing any timely objections, it is hereby ORDERED that:

       1. The Report and Recommendation, ECF No. 17, is ADOPTED IN FULL;

       2. Plaintiffs’ Motion for Summary Judgment, ECF No. 9, is DENIED; and

       3. Defendant’s Cross-Motion for Summary Judgment, ECF No. 10, is GRANTED.

This is a final, appealable Order. The Clerk of Court is directed to close the case.


       SO ORDERED.


                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: June 18, 2020




                                                 2